PER CURIAM.
*510The officer had reasonable suspicion to stop Appellant and the other two juveniles given the be-on-the-look-out transmission, the juveniles' geographic and temporal proximity to the armed robbery, the match between the suspects' reported descriptions and the juveniles' appearances, and the juveniles' behavior when approached; and, once the firearm was discovered, the officer had probable cause to arrest. Therefore, the officer was engaged in the execution of a legal duty when Appellant knocked him to the ground in an apparent attempt to escape. W.T.'s convictions are affirmed. See §§ 776.051, 784.07, 843.01, Fla. Stat.; Sosnowski v. State, 245 So.3d 885 (Fla. 1st DCA 2018) ; State v. Roy, 944 So.2d 403 (Fla. 3d DCA 2006).
Affirmed.